Exhibit 10

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is dated and
effective as of August 6, 2019, by and among PANHANDLE OIL AND GAS INC.,
formerly named Panhandle Royalty Company, an Oklahoma corporation (referred to
herein as the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), MIDFIRST BANK, a
federally chartered savings association, as Documentation Agent, and BOKF, NA
dba Bank of Oklahoma, as Administrative Agent and L/C Issuer.

 

W I TN E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, Documentation Agent, and Lenders
entered into that certain Amended and Restated Credit Agreement dated as of
November 25, 2013 as modified by (i) letter amendment dated as of March 5, 2014,
(ii) Second Amendment to Amended and Restated Credit Agreement dated as of June
17, 2014, (iii) Third Amendment to Amended and Restated Credit Agreement dated
as of December 8, 2016, (iv) Fourth Amendment to Amended and Restated Credit
Agreement dated as of October 25, 2017, and (v) Fifth Amendment to Amended and
Restated Credit Agreement dated as of July 2, 2018 (the “Existing Credit
Agreement”), for the purpose and consideration therein expressed, whereby
Lenders made loans to Borrower as therein provided; and

 

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Existing
Credit Agreement for the sixth time to modify same in accordance herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans and other extensions of credit which may hereafter be
made by Lenders to Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Section 1.1 Terms Defined in the Existing Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Existing Credit Agreement shall have the same meanings whenever
used in this Amendment.

 

Section 1.2Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

 

“Amendment” means this Sixth Amendment to Amended and Restated Credit Agreement.

 

Sixth Amendment to Amended and Restated

Credit Agreement

--------------------------------------------------------------------------------

 

“Amendment Documents” means this Amendment and all other Loan Documents executed
and delivered in connection herewith including but not limited to notes and
mortgages covering such of Borrower’s oil and gas properties as deemed necessary
by Administrative Agent in its sole discretion. All of the Amendment Documents
shall be deemed to constitute Loan Documents.

“Credit Agreement” (or “this Agreement” wherever referred to within the Existing
Credit Agreement) means the Existing Credit Agreement as amended by the
Amendment, and as the same may hereafter be further amended, restated, modified
and/or otherwise supplemented from time to time.

 

ARTICLE II.

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Section 2.1 Borrowing Base Notification.  From the date of this Sixth Amendment
to, but excluding, the next redetermination of the Borrowing Base, as set forth
in the Existing Credit Agreement, as amended hereby, the Borrowing Base shall be
Seventy Million and No/100ths Dollars ($70,000,000.00). Borrower and Lenders
hereby agree that this provision satisfies all notification requirements as set
forth in the Credit Agreement.

 

Section 2.2Amendment and Restatement of Section 2.1. Section 2.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“2.1 Revolving Line of Credit Commitment.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to lend to Borrower, through one
or more Loans, its Commitment Percentage of the lesser of (x) such Lender’s
Committed Sum under the Revolver Facility, or (y) the Borrowing Base; provided,
however, that (i) each Loan must occur on a Business Day and no later than the
Business Day immediately preceding the Maturity Date; and (ii) on any date of
determination, after giving effect to the requested Loan, (A) the Commitment
Usage may not exceed the Revolving Commitment then in effect, (B) the Commitment
Usage may not exceed the Available Commitment then in effect, and (C) for any
Lender, its Commitment Percentage of the Commitment Usage may not exceed the
lesser of (x) such Lender’s Committed Sum under the Revolver Facility, or (y)
the Borrowing Base.  Revolver Loans may be repaid or re borrowed from time to
time in accordance with the terms and provisions herein and in the Loan
Documents.  The Borrowing Base component of the Revolving Commitment shall be
reduced by the Monthly Commitment Reduction, if applicable, pursuant to Section
2.6, on the first (1st) day of each month during the term hereof.  The
obligation of the Borrower hereunder shall be evidenced by this Agreement and
the Notes issued in connection herewith, said Notes to be as described in
Section 2.2(a) hereof.  Notwithstanding any other provision of this Agreement,
no Advance shall be required to be made hereunder if any Event of Default (as
hereinafter defined) has occurred and is continuing or if any event or condition
has occurred or failed to occur which with the passage of time or service of
notice, or both, would constitute an Event of Default.  Irrespective of the face
amount of the Notes, the Lenders shall never have the obligation to Advance any
amount or amounts in excess of the Available Commitment or to increase the
Borrowing Base.  Within the limit of the Revolving Commitment, the Borrower may
borrow, repay and re-borrow under this Section 2.1 prior to the Maturity Date.”

2 Sixth Amendment to Amended and Restated

Credit Agreement

--------------------------------------------------------------------------------

 

 

Section 2.3Amendment and Restatement of Schedule 2.01. Schedule 2.01, as
previously attached to the Existing Credit Agreement, is hereby amended and
restated in its entirety and replaced by new Schedule 2.01 attached as Exhibit A
to this Amendment.

 

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Section 3.1 Effective Date. This Amendment shall become effective as of the date
hereof when and only when:

 

(a)Amendment Documents. Administrative Agent shall have received duly executed
and delivered counterparts of each Amendment Document (i) in form, substance and
date satisfactory to Administrative Agent and each Lender as required pursuant
to the terms of the Credit Agreement, and (ii) in such numbers as Administrative
Agent or its counsel may reasonably request.

 

(b)Certificates and Resolutions. Administrative Agent shall have received such
certificates and resolutions or consents of the governing body of the Borrower
authorizing the transactions described in this Amendment and certifying as to
the completeness of the Organizational Documents of the Borrower.

 

(c)No Default. No event shall have occurred and be continuing that would
constitute an Event of Default or a Default.

 

(d)Opinions of Counsel. Administrative Agent shall have received originally
executed copies of the favorable written opinions of Borrower’s counsel opining
as to such matters as Administrative Agent may reasonably request, dated as of
the effectiveness of this Amendment and otherwise in form and substance
reasonably satisfactory to Administrative Agent.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of Borrower. In order to induce each
Lender to enter into this Amendment, Borrower represents and warrants to
Administrative Agent and each Lender that:

 

(a)All representations and warranties made by Borrower in any Loan Document are
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of time of the effectiveness
hereof as if such representations and warranties had been made as of the time of
the effectiveness hereof (except to the extent that such representation or
warranty was made as of a specific date, in which case such representation

3 Sixth Amendment to Amended and Restated

Credit Agreement

--------------------------------------------------------------------------------

 

or warranty shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such specific
date).

 

(b)Borrower has duly taken all corporate action necessary to authorize the
execution and delivery by it of the Amendment Documents to which it is a party
and to authorize the consummation of the transactions contemplated thereby and
the performance of its obligations thereunder.

 

(c)The execution and delivery by Borrower of the Amendment Documents to which it
is a party, the performance by it of its obligations under such Amendment
Documents, and the consummation of the transactions contemplated by such
Amendment Documents, do not and will not (a) conflict with, violate or result in
a breach of any provision of (i), to its knowledge, any Law, (ii) its
Organizational Documents, or (iii) any material agreement, judgment, license,
order or permit applicable to or binding upon it, (b) result in the acceleration
of any Indebtedness owed by it, or (c) result in or require the creation of any
Lien upon any of its assets or properties except as expressly contemplated or
permitted in the Loan Documents. Except (x) as expressly contemplated in the
Amendment Documents and (y) such as have been obtained or made and are in full
force and effect, to its knowledge, no permit, consent, approval, authorization
or order of, and no notice to or filing with, any Governmental Authority or
third party is required on the part of or in its respect in connection with the
execution, delivery or performance by it of any Amendment Document or to
consummate any transactions contemplated by the Amendment Documents.

 

(d)This Amendment is, and the other Amendment Documents when duly executed and
delivered will be, legal, valid and binding obligations of it, enforceable
against it in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors ‘ rights and by general principles of
equity.

 

 

ARTICLE V.

 

MISCELLANEOUS

 

Section 5.1 Release. In consideration of the amendments contained herein,
Borrower hereby waives and releases each of the Lenders and the Administrative
Agent from any and all claims and defenses, known or unknown, with respect to
the Existing Credit Agreement and the other Loan Documents and the transactions
contemplated thereby.

 

Section 5.2 Ratification and Affirmation. Borrower hereby acknowledges the terms
of the Existing Credit Agreement, as amended, and ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect.

 

4 Sixth Amendment to Amended and Restated

Credit Agreement

--------------------------------------------------------------------------------

 

Section 5.3 Survival of Agreements. All of Borrower’s various representations,
warranties, covenants and agreements in the Amendment Documents shall survive
the execution and delivery thereof and the performance thereof, including the
making or granting of the Loans and the delivery of the other Loan Documents,
and shall further survive until all of the Obligations are paid in full to each
Lender and all of Lenders’ obligations to Borrower are terminated.

 

Section 5.4 Authorization. The Lenders hereby authorize the Administrative Agent
to execute any and all amendments to any Loan Documents deemed necessary by
Administrative Agent to evidence the extension of the term of the Loan as
described herein.

 

Section 5.5 Interpretive Provisions. Sections 1.2 and 1.3 of the Existing Credit
Agreement are incorporated herein by reference herein as if fully set forth.

 

Section 5.6 Loan Documents. The Amendment Documents are each a Loan Document,
and all provisions in the Existing Credit Agreement pertaining to Loan Documents
apply thereto.

 

Section 5.7 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of Oklahoma.

 

Section 5.8 Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. The Amendment Documents may be validly executed by facsimile or other
electronic transmission.

 

THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

[The remainder of this page has been intentionally left blank.]




5 Sixth Amendment to Amended and Restated

Credit Agreement

--------------------------------------------------------------------------------

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

 

 

BORROWER:

PANHANDLE OIL AND GAS INC.,

 

an Oklahoma corporation

 

 

 

/s/ Paul Blanchard

 

By:Paul Blanchard

 

Title:President, CEO

 




 

--------------------------------------------------------------------------------

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

 

LENDERS:

BOKF, NA dba Bank of Oklahoma

 

 

 

 

 

By:/s/ Jeffrey Hall

 

Name:Jeffrey Hall

 

Title:Senior Vice President

 




 

--------------------------------------------------------------------------------

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

 

LENDERS:

MIDFIRST BANK, as lender and Document

 

Agent

 

 

 

By: /s/ W. Thomas Portman

 

Name:W. Thomas Portman

 

Title:Vice President

 




 

--------------------------------------------------------------------------------

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

 

 

LENDERS:

BANCFIRST

 

 

 

 

 

By: /s/ Heather H. Whiteside

 

Name:Heather H. Whiteside

 

Title:Assistant Vice President




 

--------------------------------------------------------------------------------

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

 

 

LENDERS:

AMARILLO NATIONAL BANK

 

 

 

 

 

By: /s/ Rob Mansfield

 

Name:Rob Mansfield

 

Title:Vice President




 

--------------------------------------------------------------------------------

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

 

 

ADMINISTRATIVE AGENT:

BOKF, NA dba Bank of Oklahoma

 

 

 

 

 

By: /s/ Jeffrey Hall

 

Name:Jeffrey Hall

 

Title:Senior Vice President

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

SCHEDULE 2.01

COMMITTED SUMS AND COMMITMENT PERCENTAGES

 

Lender

Committed Sums

Commitment Percentage

 

(based off face amount of Notes)

 

 

 

 

BOKF, NA

$100,000,000.00

50.0000000%

 

 

 

MidFirst Bank

$  50,000,000.00

25.0000000%

 

 

 

BancFirst

$  34,615,384.62

17.3076923%

 

 

 

Amarillo National Bank

$  15,384,615.38

7.6923077%

 

 

 

TOTAL

$200,000,000.00

100.0000000%

 

 